JOHNSON, Judge.
This suggestion for writ of prohibition originally filed in the circuit court of Leon County, but upon stipulation and order of that court transferred to this court, bases its suggestion for the writ primarily upon the failure of the State Treasurer and ex officio Insurance Commissioner of the State of Florida to promulgate and publish rules of procedure for hearings of the kind involved here, to wit: revocation of an insurance agent’s license.
Rule Nisi was entered by the circuit court and a motion to quash said Rule Nisi was filed by the respondent prior to the transfer of said cause to this court, along with a return to said rule. These are properly before this court at this time and a study of the return to the rule shows that a copy of the rules of procedure • are attached to said return. These rules appear to be somewhat scanty in detail, but appear to us to be sufficient to acquaint the relator and his attorneys with the necessary requisites for preparing a defense to the charges. It further appears that at the date of filing the suggestion for writ of prohibition in the circuit court, on April 18, 1969, and the certificate of the Secretary of State, April 1, 1969, that the rules in question had not been filed with the Secretary of State as required by chapter 120, Florida Statutes, F.S.A., but it also *400appears that on the same date the Rule Nisi was issued, as shown from the copies of the rules attached to respondent’s return to said rule, said rules were filed in the office of Secretary of State, on to wit, April 18, 1969. This defect having been corrected by the respondent, and the pleadings appearing otherwise to be in proper order, the suggestion for writ of prohibition is denied, but the respondent is directed to give relator further written notice of hearing on said matter at least 20 days prior to said hearing.
The Rule Nisi is quashed with directions as set forth supra.
WIGGINTON, C. J., and SPECTOR, J., concur.